DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,687,115. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn toward storage and delivery of content over network.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 25-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz et al (US PG Pub No. 2015/0324379), in view of Bulleit et al (US PG Pub No. 2004/0254999).
Regarding claim 25, Danovitz et al teaches a computerized method of managing content within a content delivery network having a plurality of computerized client devices associated therewith (Abstract), the computerized method comprising: 
receiving first data representative of a request to record digitally rendered content, the request issued from a computerized client device [108] associated with the content delivery network [200] (Figures 2, 9; Para. 0059 and 0075); 
10based at least in part on the received first data, causing at least a first portion of the digitally rendered content to be stored at a first storage location of the content delivery network, the first storage location located within a core portion of the content delivery network and specifically associated with the computerized client device (i.e. recording media content item(s) in storage space allocated to user) (Figures 2, 9 and 15; Para. 0056-58, 0070-71, 0095-96, 0137 and 0150); 
causing at least a second portion of the digitally rendered content to be stored at a second 15storage location, and shared by the plurality of computerized client devices, the plurality of computerized client devices comprising the computerized client device (i.e. one or more portions of media content item are shared with other user(s)) (Figures 6, 7A-B, 8; Para. 0146, 0154-156 and 0159-161); 
receiving second data representative of a request for delivery of the digitally rendered content to the computerized client device (Figure 10; Para. 0170); and 

In similar field of endeavor, Bulleit et al teaches second storage location located at one or more edge portions of the content delivery network (Figure 2; Para. 0043). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of utilizing distribution network resources to better address billing, security and/or quality for user(s). 
Regarding claim 26, Danovitz and Bulleit, the combination teaches limitations discussed with respect to claim 25. The combination teaches wherein the utilizing at least the at least first and second portions to deliver the digitally rendered content to the computerized client device, as discussed above. The reference is unclear with respect to delivery via at least two different delivery channels, one of the two channels 25comprising the first portion, and another of the two digital data delivery channels comprising the second portion. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically delivery via at least two different delivery channels, one of the two channels 25comprising the first portion, and another of the two digital data delivery channels comprising the second portion before the effectively filing date of the claimed invention for the common 
Claim 27 is rejected wherein the causing at least the first portion of the digitally rendered content to be stored at the first storage location of the content delivery network (Figures 2, 9 and 15; Para. 0056-58, 0070-71, 0095-96, 0137 and 0150), and the causing at least the second portion of the digitally rendered 30content to be stored at the second storage location, comprises causing storage such that the digitally rendered content is unique to at least one of the computerized client device or a user-2-Application No.16/902,119Filed:June 15, 2020 associated therewith (Figures 6, 7A-B, 8; Para. 0146,0154-156 and 0159-161).  
Claim 28 is rejected wherein the causing at least the first portion of the digitally rendered content to be stored at the first storage location of the content delivery network, and the causing at least the second portion of the digitally rendered 5content to be stored at the second storage location, comprises causing storage such that each of a plurality of versions of the digitally rendered content is physically unique relative to others of the plurality of versions, so as to observe one or more copyright restrictions (Figure 7 A-B; Para. 0042).  
Regarding claim 29, Danovitz and Bulleit, the combination teaches utilizing at least first and second portions of each of the plurality of versions to deliver the digitally rendered 10content to each of a plurality of computerized client devices other than the computerized client device, the delivery of the digitally rendered content to each of the plurality of computerized client devices other than the computerized client device occurring using a unique delivery path through the network relative to the others of the 
Regarding claim 30, Danovitz et al teaches the causing at least the 15second portion of the digitally rendered content to be stored at the second storage location, as discussed above. The reference is unclear with respect to causing a numeric complement of at least the first portion to be stored, the numeric complement being unique to the computerized client device. 
In similar field of endeavor, Bulleit et al teaches causing a numeric complement of at least the first portion to be stored, the numeric complement being unique to the computerized client device (Para. 0035, 0043-45, 0048 and Claims 1, 6-9). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of adding security measures to protect content and network data. 
 Regarding claim 31, Danovitz and Bulleit, the combination teaches the causing at least the first portion of the digitally rendered content to be stored at the 20first storage location of the content delivery network comprises causing storage at a location of a first network operator; and the causing at least the second portion of the digitally rendered content to be stored at the second storage location comprises causing storage at a location of a second network operator different from the first network operator (Danovitz: Figures 2, 9 and 15; Para. 0056-58, 0070-71, 0095-96, 0137, 0150 and Bulleit: Figures 2, 4; Para. Abstract; Para. 0035, 0043).  
Regarding claim 2532, Danovitz and Bulleit, the combination teaches limitations discussed with respect to claim 25 and at least one of (i) the causing at least the first 
Regarding claim 33, Danovitz and Bulleit, the combination teaches limitations discussed with respect to claim 25 and wherein the utilizing at least the first and second portions to deliver the digitally rendered content to the computerized client device, as discussed above. The reference is unclear with respect to utilizing adaptive bit rate (ABR) delivery for at least one of the first or second 5portions. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically utilizing adaptive bit rate (ABR) delivery for at least one of 
Regarding claim 34, Danovitz and Bulleit, the combination teaches limitations discussed with respect to claim 33. The reference is unclear with respect to the utilizing of the ABR delivery for at least one of the first or second portions comprises using ABR delivery for only the first portion via a packager apparatus disposed at the core portion. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically the utilizing of the ABR delivery for at least one of the first or second portions comprises using ABR delivery for only the first portion via a packager apparatus disposed at the core portion before the effectively filing date of the claimed invention for the common knowledge purpose of offering highest quality video possible for viewers without risking buffering or other interruptions to the experience.
Regarding claim 35, Danovitz et al teaches a computerized network apparatus configured to managing content within 10a content delivery network having a plurality of computerized client devices associated therewith (Abstract), the computerized network apparatus comprising: 
digital processor apparatus; and storage apparatus in data communication with the digital processor apparatus, the storage apparatus comprising at least one computer program which is configured to, when executed by 15the digital processor apparatus (Figure 15; Para. 0249-250):

cause at least a second portion of the digitally rendered content to be stored at a second storage location, the second storage location located at one or more second portions of the content delivery network, that the at least first portion of the network, the second storage location comprising at least a portion shared by the plurality of computerized client devices, the plurality of computerized client devices comprising the computerized client device (i.e. one or more portions of media content item are shared with other user(s)) (Figures 6, 7A-B, 8; Para. 0146, 0154-156 and 0159-161); and 
based at least in part on second data representative of a request for delivery of the 30digitally rendered content to the computerized client device (Figure 10; Para. 0170), causing utilization of at least the first and second portions to deliver the digitally rendered content to the computerized-4-Application No.16/902,119 Filed:June 15, 2020client device (Figure 10; Para. 0171-172).   
The reference is unclear with respect to the one or more second portions being disposed 25more topologically proximate to the computerized client device.

Regarding claim 36, Danovitz et al teaches a computerized method of managing content within a content delivery network having a plurality of computerized client devices associated therewith (Abstract), the computerized method comprising: 
5based at least on first data representative of a request to record digitally rendered content, the request issued from a computerized client device [108] associated with the content delivery network [200] (Figures 2, 9; Para. 0059 and 0075), causing at least a first portion of the digitally rendered content to be stored at a first storage location of the content delivery network, at least part of the first storage location specifically associated with the computerized client device (i.e. recording media content item(s) in storage space allocated to user) (Figures 2, 9 and 15; Para. 0056-58, 0070-71, 0095-96, 0137 and 0150);
10causing at least a second portion of the digitally rendered content to be stored at a second storage location, and shared by the plurality of computerized client devices, the plurality of computerized client devices comprising the computerized client device (i.e. one or more portions of media content item are shared with other user(s)) (Figures 6, 7A-B, 8; Para. 0146, 0154-156 and 0159-161);  

The reference is unclear with respect to the second storage location located at one or more edge portions of the content delivery network and specifically selected to minimize at least one of topological distance or latency to the computerized client device. 
In similar field of endeavor, Bulleit et al teaches the second storage location located at one or more edge portions of the content delivery network and specifically selected to minimize at least one of topological distance or latency to the computerized client device (Figure 2; Para. 0043). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of utilizing distribution network resources to better address billing, security and/or quality for user(s).
Regarding claim 2037, Danovitz and Bulleit, the combination teaches wherein the utilizing at least the first and second portions to deliver the digitally rendered content to the computerized client device, as discussed above. The reference is unclear with respect to utilizing adaptive bit rate (ABR) delivery for at least the first portion via a computerized encoder apparatus disposed at a core portion of the content delivery network. However, the examiner takes official notice that both concepts and advantages 
Claim 38 is rejected wherein the causing at least the 25first portion of the digitally rendered content to be stored at the first storage location of the content delivery network, and the causing at least the second portion of the digitally rendered content to be stored at the second storage location, comprises causing storage such that each of a plurality of versions of the digitally rendered content is physically non-identical relative to others of the plurality of versions, so as to observe one or more copyright restrictions relating to 30copying the digital content element (Figure 7 A-B; Para. 0042).    
Regarding claim 39, Danovitz et al teaches the causing storage such -5-that each of the plurality of versions of the digitally rendered content is physically non-identical relative to others of the plurality of versions, so as to observe one or more copyright restrictions relating to copying the digital content element (Figures 7A-B; Para. 0042). The reference is unclear with respect to use of a numerical complement system for identifying the at least first portion and at least second portion of each of the plurality of 5versions.
In similar field of endeavor, Bulleit et al teaches use of a numerical complement system for identifying the at least first portion and at least second portion of each of the plurality of 5versions (Para. 0035, 0043-45, 0048 and Claims 1, 6-9). Therefore, it would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423